ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Bruce E. Zoeller                             )     ASBCA No. 56578
                                             )
Under Contract No. DACA41-1-99-532           )

APPEARANCE FOR THE APPELLANT:                      Mr. Bruce E. Zoeller
                                                    Hiawatha, KS

APPEARANCES FOR THE GOVERNMENT:                    Thomas H. Gourlay, Jr., Esq.
                                                    Engineer Chief Trial Attorney
                                                   Alice J. Edwards, Esq.
                                                    Engineer Trial Attorney
                                                    U.S. Army Engineer District, Kansas City

       OPINION BY ADMINISTRATIVE JUDGE DELMAN ON APPELLANT'S
                    MOTION FOR RECONSIDERATION

       In Bruce E. Zoeller, ASBCA No. 56578, 14-1 BCA ~ 35,627, the Board
sustained this appeal insofar as it awarded appellant $26,496.60 plus CDA interest,
less amounts previously paid pursuant to the contracting officer's decision dated
26 June 2008. On 15 July 2014, appellant timely filed a motion for reconsideration of
this decision. 1 Familiarity with this decision is assumed.

        In opposing the appellant's motion for reconsideration, the government stated
as follows:

                        Multiple Motions for Reconsideration

                       The only remaining issue which the Board ruled on in
               its 11 June 2014 Decision was the amount of compensation
               owed by the government to Appellant for the value of the
               Illinois bundleflower (IBF) seed crop in the FW parcel for
               calendar year 2003. [Citations omitted] Appellant's most
               recent Motion for Reconsideration simply reiterates
               discovery issues raised in his 17 November 2012 "Judicial
               Notice," and his 05 August 2013 Motion for
               Reconsideration. Board Rule 29 (new Board Rule 20) does

1
    Appellant's motion also seeks review by the ASBCA Senior Deciding Group. The
        Chairman has denied this request.
I                not contemplate multiple motions for reconsideration.
                 [Citation omitted] Appellant's 17 November 2012 "Judicial
                 Notice" appeared to request reconsideration of the Board's
                 21 September 2012 Discovery Order in which the Board
                 declined to issue an order to create or construct documents
                 not in existence. The Board later affirmed its Decision
                 regarding discovery. Bruce E. Zoeller, ASBCA No. 56578,
                  13-1BCA~35353 n.3 (Jun 27, 2013), recon. denied,
                  14-1BCA~35480 (Dec 17, 2013). Appellant's 5 August
                 2013 Motion for Reconsideration again requested that the
                 Board order construction of documents. This Motion was
                 untimely and denied by the Board. Bruce E. Zoeller,
                 ASBCA No. 56578, 14-1BCA~35480 (Dec 17, 2013). A
                 third attempt at a Motion for Reconsideration on the same
                 issue is also, obviously, out of time .... The 30-day time
                 limit in Board Rule 29 (new Board Rule 20) is strictly
                 construed. [Citation omitted]

    (Gov't opp'n at 1-2)

           We agree with the government that appellant's current motion primarily seeks
    further review of a Board discovery order that was issued over two years ago. We
    agree that appellant's request is untimely under the Board's rules.

          As for the merits of the Board's quantum decision of 11 June 2014, the law on
    reconsideration is as follows:

                        [The moving party] must demonstrate a compelling
                 reason for the Board to modify its decision. JF. Taylor,
                 Inc., ASBCA Nos. 56105, 56322, 12-2 BCA ~ 35,125. In
                 determining whether a party has done so, we look to
                 whether there is newly discovered evidence or whether
                 there were mistakes in the decision's findings of fact, or
                 errors of law. Id.

    ADT Construction Group, Inc., ASBCA No. 55358, 14-1BCA~35,508 at 174,041.
    Appellant has not shown any newly discovered evidence, mistakes in fact-finding or
    legal errors with respect to the Board's quantum decision.




                                             2
                                    CONCLUSION

       For reasons stated, appellant's motion for reconsideration is denied.

      Dated: 21 November 2014




                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

I concur



~~~-
Administrative Judge
                                                 RICHARD SHACKLEFORD
                                                 Administrative Judge
Acting Chairman                                  Vice Chairman
Armed Services Board                             Armed Services Board
of Contract Appeals                              of Contract Appeals


       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 56578, Appeal of Bruce E.
Zoeller, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                           3